DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DONNA MARION BOWEN,
                                Appellant,

                                    v.

NORICE MATTHEWS TRUSTEE OF THE 5970 N.W. 16TH CT TRUSTS 2014,
                                 Appellee.

                              No. 4D17-0267

                          [January 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 16-9081 CACE
08.

  Donna Marion Bowen, pro se.

  Catherine A. Riggins, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.